     Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 1 of 19



 1   M.D. SCULLY (SBN: 135853)
     mscully@grsm.com
 2   TIMOTHY K. BRANSON (SBN: 187242)
     tbranson@grsm.com
 3   HOLLY L.K. HEFFNER (SBN 245384)
     hheffner@grsm.com
 4   MICHAEL D. KANACH (SBN 271215)
     mkanach@grsm.com
 5   GORDON REES SCULLY MANSUKHANI LLP
     101 W. Broadway, Suite 2000
 6   San Diego, CA 92101
     Phone: (619) 230-7441
 7   Fax: (619) 696-7124

 8   MARC J. KESTEN (SBN: 152741)
     Legal@VPXsports.com
 9   VITAL PHARMACEUTICALS, INC.
     1600 North Park Drive
10   Weston, FL 33326
     Phone: (954) 641-0570
11   Fax: (954) 389-6254

12   Attorneys for defendant
     VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS
13

14                           UNITED STATES DISTRICT COURT

15                         NORTHERN DISTRICT OF CALIFORNIA

16   IN RE BANG ENERGY DRINK                 Case No. 4:18-cv-05758-JST-RMI
     MARKETING LITIGATION                    (Consolidated with 4:18-cv-06300)
17
                                             DEFENDANT’S REPLY MEMORANDUM
18                                           IN SUPPORT OF MOTION TO STRIKE
                                             AND DISMISS CONSOLIDATED
19                                           COMPLAINT
20                                           Date: February 5, 2020
                                             Time: 2:00 p.m.
21                                           Dept: 9
                                             Judge: Hon. Jon S. Tigar
22
                                             Complaint filed: September 19, 2018
23                                           Consolidated Class Action Complaint filed:
                                             October 31, 2019
24

25

26
27

28


     DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS          Case No. 18-cv-05758
                                                                            Case No. 18-cv-06300
      Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 2 of 19



 1                                                 TABLE OF CONTENTS

 2                                                                                                                                   Page

 3   I.     INTRODUCTION .............................................................................................................. 1

 4   II.    ARGUMENT ...................................................................................................................... 1

 5          A.        The Complaint Is Riddled With Unauthorized Amendments That The
                      Court Should Strike................................................................................................. 1
 6
            B.        The Complaint Requires Dismissal Because It Fails To Plead The
 7                    Ingredient Theory Underlying Each Cause Of Action. .......................................... 2

 8          C.        The Complaint Requires Dismissal Because It Does Not Plead The Energy
                      Drinks’ Inefficacy And Cannot Plead That Plausibly............................................. 4
 9
            D.        All Claims Require Dismissal To The Extent They Invoke Puffery. ..................... 6
10
            E.        The Opposition Repudiates The Complaint’s Substantiation Theory. ................... 6
11
            F.        The Court Lacks Jurisdiction Over Hess’s New York Claims. .............................. 6
12
            G.        The New York Express Warranty Claim Fails For Additional Reasons. ............... 8
13
            H.        The California Unjust Enrichment Claim Cannot Proceed. .................................... 9
14
            I.        The New York Unjust Enrichment Claim Also Fails. .......................................... 10
15
            J.        Plaintiffs Plead No Basis For Punitive Damages. ................................................. 11
16
            K.        Plaintiffs Cannot Allege Prospective Standing To Seek An Injunction. .............. 11
17
            L.        There Are No Grounds For Further Pleading Amendments. ................................ 12
18
     III.   CONCLUSION ................................................................................................................. 12
19
20

21

22

23

24

25

26
27

28

                                                                     -i-
     DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                                                  Case No. 18-cv-05758
                                                                                                                    Case No. 18-cv-06300
      Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 3 of 19



 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)

 3   Cases

 4   Aetna Life Ins. Co. v. Alla Med. Servs., Inc.,
       855 F.2d 1470 (9th Cir. 1988) .................................................................................................... 7
 5
     Algarin v. Maybelline, LLC,
 6     300 F.R.D. 444 (S.D. Cal. 2014) ................................................................................................ 5

 7   Amchem Prods. v. Windsor,
       521 U.S. 591 (1997) .................................................................................................................... 9
 8
     Arabian v. Organic Candy Factory,
 9     No. 2:17-cv-05410-ODW-PLA, 2018 U.S. Dist. LEXIS 45833 (C.D. Cal. Mar. 19, 2018) ...... 3
10   Barr Labs., Inc. v. Quantum Pharms., Inc.,
       827 F. Supp. 111 (E.D.N.Y. 1993) ............................................................................................. 3
11
     Bell Atlantic Corp. v. Twombly,
12     550 U.S. 544 (2007) .................................................................................................................... 3

13   Bitton v. Gencor Nutrientes, Inc.,
       654 Fed. App’x 358 (9th Cir. 2016) ........................................................................................... 5
14
     Cal. Medical Assn. v. Aetna U. S. Healthcare of Cal. Inc.,
15     94 Cal. App. 4th 151 (2001) ....................................................................................................... 9

16   Chavez v. Nestle USA, Inc.,
       511 Fed. App’x 606 (9th Cir. 2013) ....................................................................................... 3, 4
17
     City of Los Angeles v. Sprint Sols., Inc.,
18     No. 2:17-cv-811-TLN-AC, 2019 U.S. Dist. LEXIS 187601 (E.D. Cal. Oct. 28, 2019)....... 9, 10

19   Dandy Veal, LLC v. Lehman,
       No. 16-C-1565, 2017 U.S. Dist. LEXIS 78040 (E.D. Wis. May 23, 2017) ............................... 3
20
     Davidson v. Kimberly-Clark Corp.,
21     889 F.3d 956 (9th Cir. 2018) .................................................................................................... 11

22   DiBartolo v. Abbott Labs.,
       914 F. Supp. 2d 601 (S.D.N.Y. 2012) ........................................................................................ 8
23
     Docken v. PetMatrix, Ltd.,
24     No. SACV 16-994 AG (KESx), 2017 U.S. Dist. LEXIS 24781 (C.D. Cal. Feb. 14, 2017) ....... 4

25   Ebin v. Kangadis Food, Inc.,
       No. 13 Civ. 2311 (JSR), 2013 U.S. Dist. LEXIS 174174 (S.D.N.Y. Dec. 9, 2013)................... 8
26
     Elias v. Hewlett-Packard Co.,
27     950 F. Supp. 2d 1123 (N.D. Cal. 2013) ...................................................................................... 6

28

                                                                        -ii-
     DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                                                      Case No. 18-cv-05758
                                                                                                                        Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 4 of 19



                                      1   Fabian v. Lemahieu,
                                            No. 19-cv-54-YGR, 2019 U.S. Dist. LEXIS 172906 (N.D. Cal. Oct. 4, 2019) ....................... 10
                                      2
                                          Hodges v. Vitamin Shoppe, Inc.,
                                      3     No. 13-3381 (SRC), 2014 U.S. Dist. LEXIS 5109 (D.N.J. Jan. 15, 2014)................................. 4

                                      4   In re Frito-Lay N. Am., Inc. All Nat. Litig.,
                                             No. 12-MD-2413 (RRM) (RLM), 2013 U.S. Dist. LEXIS 123824 ........................................... 9
                                      5
                                          InfoSpan, Inc. v. Emirates NBD Bank PJSC,
                                      6      903 F.3d 896 (9th Cir. 2018) ...................................................................................................... 7

                                      7   Koenig v. Boulder Brands, Inc.,
                                            995 F. Supp. 2d 274 (S.D.N.Y. 2014) ........................................................................................ 8
                                      8
                                          Mann v. Castiel,
                                      9    681 F.3d 368 (D.C. Cir. 2012) .................................................................................................... 7
                                     10   Oestreicher v. Alienware Corp.,
                                            544 F. Supp. 2d 964 (N.D. Cal. 2008) ........................................................................................ 6
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          Opperwall v. State Farm Fire & Cas. Co.,
  2211 Michelson Drive, Suite 400




                                     12     No. 17-cv-7083-YGR, 2018 U.S. Dist. LEXIS 39328 (N.D. Cal. Mar. 9, 2018)..................... 11

                                     13   Overton v. Uber Techs., Inc.,
         Irvine, CA 92612




                                            333 F. Supp. 3d 927 (N.D. Cal. 2018) ...................................................................................... 10
                                     14
                                          Quinn v. Walgreen Co.,
                                     15     958 F. Supp. 2d 533 (S.D.N.Y. 2013) ........................................................................................ 9

                                     16   Randy Knitwear, Inc. v. Am. Cyanamid Co.,
                                            11 N.Y.2d 5 (1962) ..................................................................................................................... 8
                                     17
                                          Sustainable Ranching Partners, Inc. v. Bering Pac. Ranches, Ltd.,
                                     18     No. 17-cv-2323-JST, 2017 U.S. Dist. LEXIS 176097 (N.D. Cal. Oct. 24, 2017) ...................... 9

                                     19   Terry v. City of Pasadena,
                                            No. CV 18-7730 SJO (RAOx), 2019 U.S. Dist. LEXIS 132630 (C.D. Cal. Apr. 22, 2019) .... 11
                                     20
                                          Tomasino v. Estee Lauder Cos.,
                                     21     No. 13-cv-4692 (ERK) (RML), 2015 U.S. Dist. LEXIS 38918 (E.D.N.Y. Mar. 26, 2015) ....... 4

                                     22   Tsai v. Wang,
                                            No. 17-cv-00614-DMR, 2017 U.S. Dist. LEXIS 91797 (N.D. Cal. Jun. 14, 2017) ................. 10
                                     23
                                          Tsuneyoshi Suruki v. Ocwen Loan Servicing, LLC,
                                     24     No. 15-cv-773-JST, 2016 U.S. Dist. LEXIS 96769 (N.D. Cal. July 22, 2016) .......................... 9

                                     25   U.S. v. United Healthcare Ins. Co.,
                                            848 F.3d 1161 (9th Cir. 2016) .................................................................................................... 4
                                     26
                                          Vigil v. General Nutrition Corp.,
                                     27     No. 15-cv-0079 JM (DBH), 2015 U.S. Dist. LEXIS 63506 (S.D. Cal. May 13, 2015) ............. 6

                                     28

                                                                                                              iii
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                                                      Case No. 18-cv-05758
                                                                                                                                                             Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 5 of 19



                                      1   Williams v. County of Alameda,
                                            26 F. Supp. 3d 925 (N.D. Cal. 2014) ........................................................................................ 11
                                      2
                                          World Surveillance Grp. Inc. v. La Jolla Cove Investors, Inc.,
                                      3    No. 13-CV-03455-WHO, 2014 U.S. Dist. LEXIS 51464 (N.D. Cal. Apr. 11, 2014) .............. 10

                                      4   Statutes

                                      5   28 U.S.C. § 2072 ............................................................................................................................. 9

                                      6   Cal. Civ. Code § 3294 ................................................................................................................... 11

                                      7   N.Y. U.C.C. § 2-607 ....................................................................................................................... 9

                                      8   Rules

                                      9   FED. R. CIV. P. 12 .......................................................................................................... 1, 2, 4, 7, 11
                                     10   FED. R. CIV. P. 15 ............................................................................................................................ 1

                                     11   FED. R. CIV. P. 16 ...................................................................................................................... 1, 12
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   FED. R. CIV. P. 23 ............................................................................................................................ 9

                                     13   FED. R. CIV. P. 8 .......................................................................................................................... 2, 4
         Irvine, CA 92612




                                     14   FED. R. CIV. P. 9 ...................................................................................................................... 2, 3, 4

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                                                 iv
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                                                          Case No. 18-cv-05758
                                                                                                                                                                 Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 6 of 19



                                      1    I.     INTRODUCTION

                                      2           The weak tea of Plaintiffs’ opposition does not reenergize their fatally defective case or

                                      3   disturb the multiple reasons this Court should pull the plug. At the outset, the opposition does

                                      4   not justify the complaint’s numerous unauthorized amendments, but reveals Plaintiffs’ false

                                      5   belief that they had a free hand to amend as they pleased so long as no Court order expressly

                                      6   forbade the amendments. That self-arrogation turns Rules 15 and 16(b) upside down, and a

                                      7   strike order is necessary to correct it.

                                      8           Nor does the opposition overcome the assembly of grounds for Rule 12(b) dismissal,

                                      9   starting with the absent foundation of its ingredient theory: the complaint does not plead that the
                                     10   challenged ingredients are missing, or too little, with either plausibility or particularity. From

                                     11   there, the case disintegrates into challenges of non-actionable puffery and relies on an
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   implausible theory about energy drink potency foreclosed by Plaintiffs’ own multiple repeat

                                     13   purchases. Claims for unjust enrichment, express warranty, injunctive relief, and punitive
         Irvine, CA 92612




                                     14   damages fail as a matter of law for claim-specific reasons the opposition does not refute. Each

                                     15   claim of New York plaintiff Hess also requires dismissal for lack of personal jurisdiction over

                                     16   VPX.

                                     17           In all, the Court should grant in full VPX’s motion to strike and dismiss as set out below

                                     18   and in VPX’s original motion papers.

                                     19   II.     ARGUMENT
                                     20
                                                  A.      The Complaint Is Riddled With Unauthorized Amendments That The Court
                                     21                   Should Strike.

                                     22           The opposition makes no dispute that the new complaint contains many amendments that

                                     23   Plaintiffs inserted without Court authorization, let alone based upon any affirmative showing of

                                     24   good cause and diligence under Rule 16(b). The opposition cites no provision in the Court’s

                                     25   order (dkt. 74) authorizing the amendments in question -- because there is none. Rather, the

                                     26   opposition imagines that Plaintiffs enjoyed a free hand to refashion their allegations as they saw
                                     27   fit so long as the Court’s order did not expressly forbid this-or-that amendment. That arrogation

                                     28   inverts Rules 16(b) and 15(a), which do not permit pleading amendments in violation of a

                                                                                           -1-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                       Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                              Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 7 of 19



                                      1   scheduling order except when affirmatively justified by the party seeking the tardy amendments.

                                      2            Similarly, the opposition posits that affirmative authorization for the amendments

                                      3   somehow materialized by implication because VPX’s opposition to Plaintiffs’ motion to amend

                                      4   highlighted specific examples of unwarranted additions to the then-proposed consolidated

                                      5   complaint. Apart from seeking to shirk Plaintiffs’ burden to justify each pleading amendment,

                                      6   that argument ignores the reality that VPX did indeed object to the entirety of the proposed

                                      7   consolidated complaint and asserted the absence of good cause for each amendment therein.

                                      8   E.g., dkt. 56 at 2 (“Plaintiffs’ proposed amendments, none of which are substantively addressed

                                      9   in the motion [for leave to amend], are unrelated to the consolidation” and “for which there is no
                                     10   good cause”) (emphasis added); id. at 3 (seeking total denial of leave to amend); id. at 6

                                     11   (“Plaintiffs fail to show good cause for amendment”); id. at 10 (“Plaintiffs fail to address the
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   substance of their proposed amendments in the motion, much less explain why they are

                                     13   warranted”); id. at 18 (motion for leave to amend “not supported by good cause”).
         Irvine, CA 92612




                                     14            Aside from Plaintiffs’ failure to justify or obtain leave for the unauthorized amendments,

                                     15   the opposition ignores the new complaint’s outright violation of the Court’s order by its

                                     16   forbidden allegation that VPX broke the consumer laws “of all 50 states and the District of

                                     17   Columbia.” Dkt. 79, ¶ 13; dkt. 74 at 6-7 (expressly denying leave).

                                     18            Therefore, before considering the new complaint’s Rule 12(b) defects, the Court should

                                     19   strike its unauthorized amendments as catalogued in Exhibit A. Dkt. 83.1
                                     20
                                                   B.      The Complaint Requires Dismissal Because It Fails To Plead The Ingredient
                                     21                    Theory Underlying Each Cause Of Action.

                                     22            The opposition concedes that every cause of action depends on Plaintiffs’ theory that the

                                     23   ingredients are not there, or in an alternative contradiction, that the ingredients actually are

                                     24   present, but in amounts too small to have effect. E.g., dkt. 79, ¶¶ 41, 42, 84, 89, 94, 101, 108.

                                     25   The opposition likewise makes no dispute that every count in the complaint, save the warranty

                                     26   claim, sounds in fraud, requiring heightened pleading of that ingredient theory under Rule 9(b).
                                     27   Yet, whether the warranty claim is subject to Rule 9(b) or Rule 8, it relies just as indispensably

                                     28   1
                                              Exhibit A to the motion begins with E.C.F. page number 26 at docket entry 83.
                                                                                           -2-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                       Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                           Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 8 of 19



                                      1   on the same ingredient theory as the other claims. They all fail due to Plaintiffs’ inability to

                                      2   plead the ingredient theory beyond mere conclusions after four complaints to date.

                                      3          It is not VPX’s position that Plaintiffs were required to append chemical testing reports to

                                      4   their complaint. That is the opposition’s straw man. However, to be sure, the law did require

                                      5   Plaintiffs to actually plead factual matter in support of their ingredient theory, as opposed to the

                                      6   complaint’s mere conclusions. In that regard, it was Plaintiffs, not VPX, who held up the

                                      7   purported chemical testing as the factual matter that would drag their case across the Twombly

                                      8   plausibility threshold. Dkt. 79, ¶ 45 (purportedly incorporating three testing exhibits to

                                      9   complaint that do not exist). Yet, Plaintiffs failed to attach any such testing, plead the results, or
                                     10   allege any other facts to plausibly plead either the challenged ingredients’ absence or their

                                     11   concentrations in relation to the effective dosages, even though that ingredient theory is their
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   case’s foundation. Arabian v. Organic Candy Factory, No. 2:17-cv-05410-ODW-PLA, 2018

                                     13   U.S. Dist. LEXIS 45833, at *8-9 (C.D. Cal. Mar. 19, 2018) (allegations of the “lack of Real
         Irvine, CA 92612




                                     14   Ingredients in Gummy Cubs” “are the type of conclusory allegations that Rule 9 (b) was

                                     15   designed to prohibit”); Dandy Veal, LLC v. Lehman, No. 16-C-1565, 2017 U.S. Dist. LEXIS

                                     16   78040, at *12 (E.D. Wis. May 23, 2017) (conclusory to allege defendant “directed Packerland to

                                     17   decrease the protein content of Lacto-Whey in order to save money on ingredients, but not to

                                     18   change the representations of the percentage of protein…contained in the written guaranteed

                                     19   analysis”); Barr Labs., Inc. v. Quantum Pharms., Inc., 827 F. Supp. 111, 118 (E.D.N.Y. 1993)
                                     20   (dismissal where “[p]laintiff has not pleaded any facts demonstrating that Quantum’s generic

                                     21   drugs did not contain the active ingredients of the innovator drug as represented”).

                                     22          The opposition also left out the most critical part of the non-precedential order in Chavez

                                     23   v. Nestle USA, Inc., 511 Fed. App’x 606 (9th Cir. 2013). There, quite unlike here, the complaint

                                     24   pled facts about the concentration or quantity of the disputed ingredient necessary to impart

                                     25   benefit. The Chavez order makes clear that the plaintiffs pled “that in order to obtain enough

                                     26   DHA from the Juicy Juice to promote potential brain development, young children need to
                                     27   consume an impractical and extremely high quantity of juice – more than a bottle’s worth each

                                     28   day.” Id. at 607.

                                                                                            -3-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                        Case No. 18-cv-05758
                                                                                                                               Case No. 18-cv-06300
                                              Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 9 of 19



                                      1            Plaintiffs’ opposition omitted that aspect of the Chavez ruling because their complaint

                                      2   contains nothing to plausibly allege what concentrations are supposedly required for each

                                      3   challenged ingredient’s efficacy even in isolation, much less as integrated with other ingredients

                                      4   in the way consumers actually experience an energy drink. See Tomasino v. Estee Lauder Cos.,

                                      5   No. 13-cv-4692 (ERK) (RML), 2015 U.S. Dist. LEXIS 38918, at *11 (E.D.N.Y. Mar. 26, 2015)

                                      6   (“listing the product’s ingredients and asserting one-by-one that they are ineffective is no less

                                      7   conclusory than claiming that the product as a whole does not work”); Hodges v. Vitamin

                                      8   Shoppe, Inc., No. 13-3381 (SRC), 2014 U.S. Dist. LEXIS 5109, at *13 (D.N.J. Jan. 15, 2014)

                                      9   (Rule 12(b)(6) dismissal even where complaint alleged dosage below supposed effective
                                     10   threshold because “leap is made through nothing but speculation”).2

                                     11            It was also a bad idea for Plaintiffs to cite Docken v. PetMatrix, Ltd., No. SACV 16-994
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   AG (KESx), 2017 U.S. Dist. LEXIS 24781 (C.D. Cal. Feb. 14, 2017), which makes another

                                     13   unfavorable comparison to their complaint. The Docken plaintiffs alleged that the disputed
         Irvine, CA 92612




                                     14   “99% digestible” dog treats actually contained “4.9% indigestible ingredients.” Id. at *5. By

                                     15   contrast, Plaintiffs’ complaint here alleges neither how much of the challenged ingredients the

                                     16   products contain, nor what quantities are supposedly necessary to impart benefit.

                                     17            After four complaints among them, Plaintiffs have still not plausibly alleged under Rule 8

                                     18   that the ingredients are absent or too little for effect, much less with Rule 9 (b) particularity. The

                                     19   ingredient theory underlying each claim is missing its indispensable foundation.
                                     20
                                                   C.     The Complaint Requires Dismissal Because It Does Not Plead The Energy
                                     21                   Drinks’ Inefficacy And Cannot Plead That Plausibly.

                                     22            The opposition makes no dispute that every cause of action also depends on Plaintiffs’

                                     23   theory that it was false or misleading to praise the products’ performance as energy drinks. Yet,

                                     24   the opposition does not meaningfully confront the complaint’s inability to plausibly plead the

                                     25   products’ failure as energy drinks or any corresponding deception.

                                     26            VPX’s motion first pointed out that the operative complaint does not contain any
                                     27   2
                                           The opposition’s other Ninth Circuit citation did not even concern a consumer product. U.S. v.
                                     28   United Healthcare Ins. Co., 848 F.3d 1161, 1166 (9th Cir. 2016) (allegedly false certifications
                                          submitted in the Medicare Advantage Program).
                                                                                         -4-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                       Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 10 of 19



                                      1   allegation that the products or their combination of ingredients fail to stimulate or boost the

                                      2   energy levels of their drinkers. Nor does the complaint even allege that the products failed to do

                                      3   so for the named plaintiffs. Bitton v. Gencor Nutrientes, Inc., 654 Fed. App’x 358, 364 (9th Cir.

                                      4   2016) (affirming dismissal of warranty claim where “complaint does not allege that the Testofen

                                      5   products cannot increase free testosterone levels, nor does it even assert that the product failed to

                                      6   do so for the named Plaintiffs”). The absence of such allegations is a gaping void that the

                                      7   opposition does not even acknowledge.

                                      8          Apart from that fatal defect, VPX’s motion also laid out why Plaintiffs’ own allegations

                                      9   actually foreclose their ability to plausibly allege any theory that it was somehow false or
                                     10   misleading to praise the products’ potency as energy drinks. In that regard, the opposition makes

                                     11   no quarrel with the products’ essential purpose as an “energy drink.” Dkt. 79, ¶ 1. Then, the
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   complaint confirms that each Plaintiff realized enough energy or stimulation from consuming the

                                     13   “energy drink[s]” to keep on purchasing them multiple or even numerous times over long periods
         Irvine, CA 92612




                                     14   of month or even years. Id. at ¶¶ 17, 21, 25.

                                     15          These repeat purchases validate the products’ performance as an energy drink, or at least

                                     16   render implausible Plaintiffs’ theory that there is something false or misleading to the reasonable

                                     17   consumer in praising their energetic potency. Plaintiffs’ own behavior manifests the satisfaction

                                     18   of their reasonable expectations about the products: reasonable consumers looking for an energy

                                     19   boost do not keep buying an energy drink that fails to deliver it for months or years. Algarin v.
                                     20   Maybelline, LLC, 300 F.R.D. 444, 454 (S.D. Cal. 2014) (“it sounds in common sense that

                                     21   making repeat purchases indicates that the customer’s expectations have been met”).

                                     22          The opposition attempts to distinguish the Algarin decision’s common sense on the

                                     23   grounds that makeup consumers can supposedly make immediate judgments of a cosmetic’s

                                     24   effect. But, so too can consumers readily tell if they feel more energy after consuming an energy

                                     25   drink, which is why Plaintiffs kept repeatedly purchasing Bang®.

                                     26          All causes of action require dismissal with prejudice because the complaint does not and
                                     27   cannot plead the products’ inefficacy as energy drinks, let alone plausibly.

                                     28

                                                                                           -5-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                      Case No. 18-cv-05758
                                                                                                                             Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 11 of 19



                                      1           D.      All Claims Require Dismissal To The Extent They Invoke Puffery.

                                      2           VPX’s motion cited six cases where federal courts found puffery to include statements

                                      3   that were analogous or considerably more concrete than the generalized marketing lingo

                                      4   challenged here. No liability can attach to the adjectives “Super” creatine and “Ultra” CoQ10, or

                                      5   the statement “Power up with Bang’s potent & body-rocking fuel,” because this language

                                      6   amounts to subjective puffing of superiority. E.g., Oestreicher v. Alienware Corp., 544 F. Supp.

                                      7   2d 964, 973-974 (N.D. Cal. 2008) (“powerful machine,” “higher performance,” and “packed full

                                      8   of fans and exhaust units to ensure optimum performance” were all “non-actionable puffery”);

                                      9   Elias v. Hewlett-Packard Co., 950 F. Supp. 2d 1123, 1133 (N.D. Cal. 2013) (statements that

                                     10   computer was “ultra-reliable” and “packed with power” were “non-actionable puffery”).

                                     11           Against VPX’s authorities, the opposition cites only one supposedly analogous case
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   which is readily distinguishable. Because the Vigil case concerned a purported impotence

                                     13   treatment, the “potency” benefit disputed there had a specialized meaning that signified more
         Irvine, CA 92612




                                     14   than generalized praise: namely, “male potency” was a euphemism for the concrete promise of

                                     15   an erection. Vigil v. General Nutrition Corp., No. 15-cv-0079 JM (DBH), 2015 U.S. Dist.

                                     16   LEXIS 63506, at *23 (S.D. Cal. May 13, 2015).

                                     17           By contrast, the statements challenged here are subjective, non-actionable puffing. VPX

                                     18   therefore asks the Court to dismiss with prejudice every cause of action to the extent based on

                                     19   the superlatives “Ultra” and “Super,” or the statements “Potent Brain and Body Rocking Fuel”

                                     20   and “Power up with Bang’s potent brain & body-rocking fuel.”

                                     21           E.      The Opposition Repudiates The Complaint’s Substantiation Theory.

                                     22           The opposition firmly disavows any claims predicated on an alleged deficit of affirmative

                                     23   substantiation for the challenged statements. Dkt. 89 at 11-12. The Court should therefore order

                                     24   the dismissal with prejudice of all claims to the extent they rest on the complaint’s substantiation

                                     25   theory. E.g., dkt. 79, ¶¶ 6, 7, 9, 10, 11.

                                     26           F.      The Court Lacks Jurisdiction Over Hess’s New York Claims.
                                     27           The opposition makes no attempt to establish any kind of connection between this forum

                                     28   and Hess’s New York causes of action concerning New York purchases, nor does it argue that

                                                                                          -6-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                      Case No. 18-cv-05758
                                                                                                                             Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 12 of 19



                                      1   VPX, a Florida corporation, is somehow subject to general jurisdiction in California. There is no

                                      2   personal jurisdiction over VPX in relation to Hess’s claims, all of which require dismissal. FED.

                                      3   R. CIV. P. 12 (b)(2).

                                      4           The opposition resorts arguing waiver, but this is VPX’s very first Rule 12 motion or

                                      5   pleading of any variety. FED. R. CIV. P. 12(h)(1) (waiver results from omitting defense from

                                      6   Rule 12 motion or pleading). The Rule 12(b)(2) defense of lack of personal jurisdiction is not

                                      7   waived when, as here, the defendant asserts the defense in its initial Rule 12 motion. VPX’s

                                      8   earlier motion to transfer the litigation to Florida was not a Rule 12 motion. Filing a non-Rule

                                      9   12 motion, such as a motion to transfer, does not trigger waiver under Rule 12(h)(1). See Aetna
                                     10   Life Ins. Co. v. Alla Med. Servs., Inc., 855 F.2d 1470, 1474-1475 (9th Cir. 1988); Mann v.

                                     11   Castiel, 681 F.3d 368, 374 (D.C. Cir. 2012).
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12           Hess also invokes former defendant John Owoc’s motion to dismiss, but fails to explain

                                     13   how a motion filed by another defendant could possibly amount to a waiver by VPX.
         Irvine, CA 92612




                                     14   Meanwhile, given the Court’s jurisdiction over the California claims of Imran and Madison,

                                     15   VPX had no alternative but to participate in this litigation to date, but it has not litigated in

                                     16   defense of Hess’s Florida claims extensively enough to manifest a waiver. See InfoSpan, Inc. v.

                                     17   Emirates NBD Bank PJSC, 903 F.3d 896, 900-901 (9th Cir. 2018) (abuse of discretion to find

                                     18   waiver of personal jurisdiction defense in second suit after defendant unsuccessfully asserted

                                     19   lack of jurisdiction but then litigated to trial in first suit filed by same plaintiff covering same
                                     20   contract).

                                     21           Finally, the opposition retreats to arguing that this district has pendent personal

                                     22   jurisdiction over Hess’s claims, which effectively admits that there is no original jurisdiction.

                                     23   Hess’s claims arise out of his retail purchase transactions at “various stores such as GNC” in

                                     24   New York. Dkt. 79, ¶ 21. They do not arise from the same factual nucleus as Imran or

                                     25   Madison’s separate transactions in San Francisco, Sacramento, San Ramon, or at

                                     26   vitaminshoppe.com. Id. at ¶¶ 17, 25. Imran and Madison’s claims therefore supply no basis for
                                     27   pendent claims of Hess. Worse, Hess purports to represent a class of New York purchasers (dkt.

                                     28   79, ¶ 53), but has not made and cannot make any showing that conducting such putative class

                                                                                            -7-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                         Case No. 18-cv-05758
                                                                                                                                Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 13 of 19



                                      1   litigation in California would be fair or convenient, either to VPX or the putative New York class

                                      2   members.

                                      3          G.      The New York Express Warranty Claim Fails For Additional Reasons.
                                      4          Privity, which Hess lacks, is indeed necessary to claim breach of express warranty under

                                      5   New York law. Koenig v. Boulder Brands, Inc., 995 F. Supp. 2d 274, 290 (S.D.N.Y. 2014)

                                      6   (dismissing consumers’ express warranty claim against product manufacturer for failure to allege

                                      7   privity); DiBartolo v. Abbott Labs., 914 F. Supp. 2d 601, 624-625 (S.D.N.Y. 2012) (“Privity is

                                      8   normally an essential element of a cause of action for express warranty”) (internal quotation

                                      9   marks omitted); Ebin v. Kangadis Food, Inc., No. 13 Civ. 2311 (JSR), 2013 U.S. Dist. LEXIS
                                     10   174174, at *15-16 (S.D.N.Y. Dec. 9, 2013) (“because no personal injury is alleged, privity is

                                     11   thus required to assert a breach of warranty claim under New York law”).
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12          The opposition incorrectly argues that privity is no longer required, relying on the case of

                                     13   Randy Knitwear and other decisions following it. Randy Knitwear, Inc. v. Am. Cyanamid Co.,
         Irvine, CA 92612




                                     14   11 N.Y.2d 5, 8 (1962). “However,” as Judge Rakoff explained when he dismissed the express

                                     15   warranty claim in Ebin, “plaintiffs neglect to mention that Randy Knitwear preceded the

                                     16   enactment of the UCC, which displaced it.” Ebin, 2013 U.S. Dist. LEXIS 174174, at *17.

                                     17          In addition, the opposition does not dispute that Hess never provided notice of the alleged

                                     18   breach of warranty before filing suit, let alone reasonably prompt notice after his discovery of the

                                     19   alleged breach. Consequently, the opposition pretends that an alleged letter sent by Imran, who
                                     20   lives and purchased the products a continent away in California, somehow gave sufficient or fair

                                     21   notice that VPX breached warranties promised to Hess in New York. The opposition relies on

                                     22   the Imran letter as material purportedly incorporated in the complaint, but failed to file it as an

                                     23   exhibit with the opposition papers. Nor was it attached to the complaint itself. The Imran letter

                                     24   is the sole basis of Hess’s bid to plead the indispensable element of notice. Yet, after Hess’s

                                     25   three attempts to plead and the expiration of the deadline to amend, that letter’s contents

                                     26   inexcusably remain mysterious and unknown, if it even exists.
                                     27          Anyway, the purpose of requiring warranty claimants to give notice of the alleged breach

                                     28   is to permit the seller an opportunity to honor the warranty and cure the breach for buyers who so

                                                                                           -8-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                       Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 14 of 19



                                      1   demand. It is an irreducible requirement of the substantive law that cannot be modified or set

                                      2   aside just because Hess wants class treatment. Amchem Prods. v. Windsor, 521 U.S. 591, 613

                                      3   (1997) (Rule 23 “must be interpreted in keeping with…the Rules Enabling Act, which instructs

                                      4   that rules of procedure ‘shall not abridge, enlarge or modify any substantive right’”); 28 U.S.C. §

                                      5   2072(b). That is why Hess must fail in his attempt to transmute Imran’s letter into notice of the

                                      6   breaches Hess allegedly experienced. See In re Frito-Lay N. Am., Inc. All Nat. Litig., No. 12-

                                      7   MD-2413 (RRM) (RLM), 2013 U.S. Dist. LEXIS 123824, at *85-90 (New York law requires

                                      8   that the buyer “must within a reasonable time after he discovers or should have discovered any

                                      9   breach notify the seller of breach or be barred from any remedy”) (quoting N.Y. U.C.C. § 2-
                                     10   607(3)(a); Quinn v. Walgreen Co., 958 F. Supp. 2d 533, 544 (S.D.N.Y. 2013).

                                     11          H.      The California Unjust Enrichment Claim Cannot Proceed.
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12          The California unjust enrichment claim requires dismissal now because the opposition

                                     13   makes no dispute that the complaint states no quasi-contract or constructive trust claim, let alone
         Irvine, CA 92612




                                     14   adequately. As this Court already determined, that alone dooms the claim. See Sustainable

                                     15   Ranching Partners, Inc. v. Bering Pac. Ranches, Ltd., No. 17-cv-2323-JST, 2017 U.S. Dist.

                                     16   LEXIS 176097, at *23-24 (N.D. Cal. Oct. 24, 2017); dkt. 79, ¶¶ 113-117 (no such allegations).

                                     17          The reason the complaint failed to allege quasi-contract is simple: it would fail as a

                                     18   matter of law because, as this Court explained, “a quasi-contract action for unjust enrichment

                                     19   does not lie where…express binding agreements exist and define the parties’ rights.” Tsuneyoshi
                                     20   Suruki v. Ocwen Loan Servicing, LLC, No. 15-cv-773-JST, 2016 U.S. Dist. LEXIS 96769, at *15

                                     21   (N.D. Cal. July 22, 2016) (quoting Cal. Medical Assn. v. Aetna U. S. Healthcare of Cal., Inc., 94

                                     22   Cal. App. 4th 151, 172 (2001). Plaintiffs’ opposition reaffirms the existence and validity of an

                                     23   express warranty they allege to cover the same subject matter as the unjust enrichment claim.

                                     24   Dkt. 79, ¶¶ 106-112; compare id. at ¶¶ 113-117. Nowhere do they contend that the alleged

                                     25   express warranty is void, even though the absence of any applicable, enforceable contract

                                     26   provision is a necessary element to plead quasi-contract. City of Los Angeles v. Sprint Sols., Inc.,
                                     27   No. 2:17-cv-811-TLN-AC, 2019 U.S. Dist. LEXIS 187601, at *27 (E.D. Cal. Oct. 28, 2019).

                                     28   That is a separate basis for dismissal.

                                                                                          -9-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                     Case No. 18-cv-05758
                                                                                                                            Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 15 of 19



                                      1           Faced with thoughtful decisions of this Court adverse to their position on these points of

                                      2   law, the opposition makes little attempt to distinguish the cases, but rather informs the Court that

                                      3   it got the law wrong. It did not. E.g., Overton v. Uber Techs., Inc., 333 F. Supp. 3d 927, 950

                                      4   (N.D. Cal. 2018) (dismissing unjust enrichment claim with prejudice); Tsai v. Wang, No. 17-cv-

                                      5   00614-DMR, 2017 U.S. Dist. LEXIS 91797, at *23 (N.D. Cal. Jun. 14, 2017) (dismissing unjust

                                      6   enrichment claim due to failure to allege contract unenforceable or invalid); City of Los Angeles,

                                      7   2019 U.S. Dist. LEXIS 187601, at *27 (same); World Surveillance Grp. Inc. v. La Jolla Cove

                                      8   Investors, Inc., No. 13-CV-03455-WHO, 2014 U.S. Dist. LEXIS 51464, at *5 (N.D. Cal. Apr.

                                      9   11, 2014) (dismissing unjust enrichment claim with prejudice because plaintiff explicitly pleaded
                                     10   the existence of enforceable agreements between the parties).

                                     11           Further, any California unjust enrichment claim predicated on quasi-contract would fail
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   because Madison and Imran do not plead, much less plausibly, that they directly conferred any

                                     13   benefit upon VPX. Fabian v. Lemahieu, No. 19-cv-54-YGR, 2019 U.S. Dist. LEXIS 172906, at
         Irvine, CA 92612




                                     14   *38-39 (N.D. Cal. Oct. 4, 2019) (dismissing with prejudice because “plaintiff does not allege that

                                     15   he and the purported class purchased Nano Coins from, or otherwise directly conferred a

                                     16   monetary benefit upon, the Nano Defendants”). On this point, the opposition conflates the

                                     17   requirement of directly conferring a benefit with issue of a contractual relationship. The

                                     18   opposition asserts the non-remarkable point that unjust enrichment does not require a contractual

                                     19   relationship between the parties. Indeed, as discussed above, quasi-contract requires that there
                                     20   not be any enforceable contractual relationship. However, VPX’s challenge focuses on the

                                     21   separate failure and inability of Plaintiffs to plead that their purchases from third-party retailers

                                     22   directly conferred any enrichment upon VPX. Dkt. 79, ¶ 17, ¶ 25.

                                     23           In all, the opposition does not effectively answer the California unjust enrichment claim’s

                                     24   three fatal defects.

                                     25           I.      The New York Unjust Enrichment Claim Also Fails.
                                     26           Hess conceded to VPX’s arguments against his New York unjust enrichment claim. The
                                     27   opposition indicates that Hess will dismiss the claim. Dkt. 89 at 19, n. 12.

                                     28

                                                                                           -10-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                        Case No. 18-cv-05758
                                                                                                                               Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 16 of 19



                                      1          J.      Plaintiffs Plead No Basis For Punitive Damages.

                                      2          The opposition takes the position that merely name-checking a defendant’s CEO is

                                      3   somehow sufficient to plead “oppression, fraud, or malice.” Dkt. 89 at 19; CAL. CIV. CODE §

                                      4   3294 (a). Yet, the allegations Plaintiffs cite concerning VPX’s CEO do not come close to

                                      5   pleading conduct in violation of section 3294(a)’s standard. Dkt. 79, ¶¶ 6-8. The generalized

                                      6   statements the complaint attributes to VPX’s CEO are not even specific to Bang® products, let

                                      7   alone do they relate to the complaint’s theories about the ingredients of Bang® or plausibly allege

                                      8   any corresponding ingredient-related fraud, oppression, or malice on the officer’s part. Id.

                                      9          That failure is why the opposition resorts to incorrect argument that there is something

                                     10   procedurally defective about moving to dismiss a request for punitive damages. There is not.

                                     11   Opperwall v. State Farm Fire & Cas. Co., No. 17-cv-7083-YGR, 2018 U.S. Dist. LEXIS 39328,
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   at *12 (N.D. Cal. Mar. 9, 2018) (“When a plaintiff alleges a claim for punitive damages, a court

                                     13   may dismiss the claim if the plaintiff fails to allege sufficient facts”); Williams v. County of
         Irvine, CA 92612




                                     14   Alameda, 26 F. Supp. 3d 925, 949 (N.D. Cal. 2014). “The proper vehicle for challenging the

                                     15   sufficiency of a punitive damages claim is a motion to dismiss under Rule 12(b)(6).” Terry v.

                                     16   City of Pasadena, No. CV 18-7730 SJO (RAOx), 2019 U.S. Dist. LEXIS 132630, at *23 (C.D.

                                     17   Cal. Apr. 22, 2019). The opposition’s novel take on civil procedure would immunize punitive

                                     18   damages from any Rule 12 scrutiny. That is not the law.

                                     19          K.      Plaintiffs Cannot Allege Prospective Standing To Seek An Injunction.
                                     20          Far from “ignor[ing] the Ninth Circuit’s recent decision in Davidson” (dkt. 89 at 20),

                                     21   VPX’s motion specifically articulated Plaintiffs’ failures to plausibly allege any “actual and

                                     22   imminent, not conjectural or hypothetical” threat of future harm in line with the Davidson

                                     23   scenarios. Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 969-971 (9th Cir. 2018).

                                     24          The opposition is silent about Madison’s total failure to even try pleading like Davidson.

                                     25   The opposition also fails to engage, and thereby concedes, that, unlike Davidson, Imran and

                                     26   Hess’s allegations effectively admit that they will not consider relying on the labeling again or

                                     27   develop any desire to repurchase until some speculative, hypothetical point in the future when

                                     28   they trust all the ingredients are there and the labeling is true. Imran and Hess have therefore

                                                                                           -11-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                       Case No. 18-cv-05758
                                                                                                                              Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 17 of 19



                                      1   conceded they have no imminent desire to repurchase, and in fact presently desire not to. No

                                      2   Plaintiff holds prospective standing to seek an injunction against any “actual and imminent”

                                      3   injury.

                                      4             L.     There Are No Grounds For Further Pleading Amendments.
                                      5             Finally, the opposition’s cursory, inchoate requests for still further leave to amend should

                                      6   be denied. See dkt. 89 at 1, 11, 19-20, 21. After four complaints among them to date, including

                                      7   their operative complaint’s abuse of the leave to amend this Court already extended them,

                                      8   Plaintiffs neither identified nor proposed any new facts they might try to plead in a fifth

                                      9   complaint to salvage their claims. Much less did the opposition show diligence and good cause
                                     10   to plead any such new matters in violation of the scheduling order. Dkt. 74 at 2-3; FED. R. CIV.

                                     11   P. 16(b). They have enjoyed over a year to plead the basic foundation of their ingredient theory
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   but still have not. See part II. B., supra. Those considerations alone should spell the end.

                                     13             Moreover, any further amendment would be futile given the way Plaintiffs indelibly
         Irvine, CA 92612




                                     14   admitted their own satisfaction with the energy drinks’ potency by repeatedly re-purchasing them

                                     15   over long periods of months or years. See part II. C., supra. The case’s dependence on puffery,

                                     16   which is non-actionable on any set of facts, as well as incurable legal defects besetting specific

                                     17   causes of action, join to worsen the futility of any attempt at a fifth complaint. See parts II. D. to

                                     18   II. K., supra.

                                     19 III.        CONCLUSION
                                     20             Following four attempts to plead, and now in the second year of this case, Plaintiffs

                                     21   remain unable to set out claims free of fatal defects. The Court should strike the unauthorized

                                     22   amendments and dismiss the complaint with prejudice.

                                     23   Dated: December 17, 2019                         GORDON REES SCULLY MANSUKHANI, LLP
                                     24                                                    By:     s/ Timothy K. Branson
                                     25                                                            M.D. Scully
                                                                                                   Timothy K. Branson
                                     26                                                            Holly L.K. Heffner
                                                                                                   Michael D. Kanach
                                     27                                                            Marc J. Kesten
                                                                                                   Attorneys for Defendant
                                     28                                                            VITAL PHARMACEUTICALS, INC.,
                                                                                                   d/b/a VPX Sports
                                                                                            -12-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                        Case No. 18-cv-05758
                                                                                                                               Case No. 18-cv-06300
     Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 18 of 19



 1                                   CERTIFICATE OF SERVICE

 2         I am a resident of the State of California, over the age of eighteen years, and not a party

 3   to the within action. My business address is: Gordon Rees Scully Mansukhani, 101 W.

 4   Broadway, Suite 2000, San Diego, CA 92101, my electronic mail address is

 5   mcerezo@grsm.com. On December 17, 2019, I served the foregoing document(s) entitled:

 6   DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS

 7   CONSOLIDATED COMPLAINT as follows:

 8       BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM which
          automatically generates a Notice of Electronic Filing at the time said document is filed to
 9        all CM/ECF Users who have appeared in this case. Service with this NEF constitutes
          service pursuant to FRCP 5(b)(E).
10
     Counsel for Plaintiffs ISMAIL IMRAN and            Counsel for Plaintiff/Movant KUUMBA
11   ZACH HESS:                                         MADISON (Action 18-cv-06300):
                                                        Jonathan Shub
     Reuben D. Nathan
12                                                      Kevin Laukaitis
     NATHAN & ASSOCIATES, APC                           KOHN, SWIFT & GRAF, P.C.
     2901 W. Coast Highway, Suite #200
13                                                      1600 Market Street, Suite 2500
     Newport Beach, CA 92663                            Philadelphia, PA 19103
     Phone: (949) 270-2798
14                                                      Phone: 215-238-1700
     Fax: 619-330-1819                                  Fax: 215-238-1968
     Email: rnathan@nathanlawpractice.com
15                                                      Email: jshub@kohnswift.com
                                                        klaukaitis@kohnswift.com
     Joel D. Smith
16   Lawrence T. Fisher                                 Nick Suciu, III – Pro Hac Vice
     Yeremey O. Krivoshey
17                                                      BARBAT, MANSOUR & SUCIU PLLC
     BURSOR & FISHER, P.A.                              1644 Bracken Rd.
     1990 North California Blvd., Suite 940
18                                                      Bloomfield Hills, MI 48302
     Walnut Creek, CA 94596                             Phone: 313-303-3472
     Phone: (925) 407-2700
19                                                      Fax: 248-698-8634
     Fax: 925-407-2700                                  Email: nicksuciu@bmslawyers.com
     Email: jsmith@bursor.com
20   ltfisher@bursor.com                                Adam A. Edwards – Pro Hac Vice
     ykrivoshey@bursor.com
21                                                      Gregory F. Coleman – Pro Hac Vice
                                                        Mark E. Silvey – Pro Hac Vice
22                                                      Justin G. Day – Pro Hac Vice
                                                        GREG COLEMAN LAW PC
23                                                      800 S Gay Street, Suite 1100
                                                        Knoxville, TN 37929
24                                                      Phone: 865-247-0080
                                                        Fax: 865-522-0049
25                                                      Email: adam@gregcolemanlaw.com
                                                        greg@gregcolemanlaw.com
26                                                      mark@gregcolemanlaw.com
                                                        justin@gregcolemanlaw.com
27
                                                       Rachel Lynn Soffin
28                                                     MORGAN AND MORGAN
                                                       Complex Litigation Group
                                                    -13-
     DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                     Case No. 18-cv-05758
                                                                                       Case No. 18-cv-06300
                                          Case 4:18-cv-05758-JST Document 100 Filed 12/17/19 Page 19 of 19



                                      1                                                     201 N. Franklin Street, 7th Floor
                                                                                            Tampa, FL 33602
                                      2                                                     Phone: 813-223-5505
                                                                                            Fax: 813-222-4787
                                      3                                                     Email: rachel@gregcolemanlaw.com

                                      4

                                      5

                                      6          I declare under penalty of perjury under the laws of the United States of America that the
                                      7   above is true and correct and that I am employed in the office of a member of the bar of this
                                      8   court at whose direction this service was made.
                                      9          Executed on December 17, 2019 at San Diego, California.
                                     10

                                     11                                                         Maria G. Cerezo
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12

                                     13
         Irvine, CA 92612




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                         -14-
                                          DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND DISMISS                    Case No. 18-cv-05758
                                                                                                                           Case No. 18-cv-06300
